                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 3M COMPANY,
                                                       Case No. 20-cv-01371
                                Plaintiff,
 v.
                                                   NOTICE OF APPEARANCE
 LEGACY MEDICAL SUPPLIES, LLC,                     OF DENNIS B. JOHNSON
 MARK ECKHARDT, CAROL ANN
 KORPI, JOSEPH NELSON, JEREMY
 REBOULET, and DOES 1-10, whose
 true names are largely unknown,

                             Defendants.


       Dennis B. Johnson of Chestnut Cambronne PA hereby enters his appearance in

the above-captioned proceeding as counsel for Joseph Nelson. All pleadings, notices,

correspondence, and other communication in this action should be directed to Mr.

Johnson at the address indicated below.

                                               CHESTNUT CAMBRONNE PA

Date: July 2, 2020                           By /s/ Dennis B. Johnson
                                               Dennis B. Johnson, Esq. #124564
                                               100 Washington Avenue South Ste 1700
                                               Minneapolis, MN 55401
                                               612-339-7300
                                               djohnson@chestnutcambronne.com
                                               Attorneys for Joseph Nelson
